FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROGELIO CONCHAS-FERNANDEZ,                        No. 08-73855

               Petitioner,                        Agency No. A092-294-084

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Rogelio Conchas-Fernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

accept an untimely brief. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s rejection of an untimely brief, Zetino v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 622 F.3d 1007, 1012 (9th Cir. 2010), and we deny in part and dismiss in

part the petition for review.

      The BIA was within its discretion in declining to accept Conchas-

Fernandez’s untimely brief. See Zetino, 622 F.3d at 1013 (concluding the

applicable regulations indicate the BIA “could have considered” the brief, but it

was under no obligation to do so, and the BIA did not act arbitrarily, irrationally,

or contrary to the law in denying it). Conchas-Fernandez’s contentions that the

BIA did not adequately explain its reason for declining to accept the untimely brief

or address his ineffective assistance of counsel claim are belied by the record. Cf.

Garcia-Gomez v. Gonzales, 498 F.3d 1050, 1051 (9th Cir. 2007).

      We lack jurisdiction to review Conchas-Fernandez’s contentions regarding

eligibility for a 212(c) waiver and voluntary departure because he failed to raise

these issues before the BIA and thereby failed to exhaust his administrative

remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-73855